Citation Nr: 1116122	
Decision Date: 04/25/11    Archive Date: 05/05/11

DOCKET NO.  09-32 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lung disorder, to include as due to asbestos exposure.

2.  Entitlement to service connection for a kidney disorder, to include as due to asbestos exposure.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from May 1948 to July 1950.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Veteran now resides in Florida, so the matter is now handled by the RO in St. Petersburg, Florida.

In October 2010, the Board remanded these claims for additional development.  Unfortunately, the appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for a lung disorder, to include as due to asbestos exposure and entitlement to service connection for a kidney disorder, to include as due to asbestos exposure.

Service personnel records indicate the Veteran served onboard the USS Albemarle and USS Leyte from July 1948 to April 1950 as a radioman/operator.  Although noted as minimal, asbestos exposure is conceded.  See Asbestos Claims Memorandum May 2002.

The Board notes that in the October 2010 Remand, the RO was instructed to afford the Veteran a VA examination for his lung disorder and kidney disorder.  An appointment was scheduled in February 2011; however, the RO was notified that the Veteran was unable to report as he was currently in a hospice facility.  In an April 2011 statement, the Veteran's representative requested a VA examination to be conducted on a fee basis so that the Veteran could have an examination in his current place of residence.

The Board finds that this situation is not unlike that of an incarcerated Veteran.  In both instances, VA's statutory obligation to assist Veterans in the development of their claims requires VA to tailor its assistance to meet the peculiar circumstances of confinement as such individuals are entitled to the same care and consideration given to their fellow Veterans.  38 U.S.C.A. § 5107(a) (West 2002); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Bolton v. Brown, 8 Vet. App. 185, 191 (1995).  VA's duty to assist an incarcerated Veteran extends to arranging for adequate evaluation within the prison facility, or if unable to do so, having him examined by a fee-basis physician or requiring a VA physician to examine him.  See Bolton, at 191.  Similarly, in the current situation, VA should arrange for an examiner in the nursing home/place of residence to conduct an examination or send an examiner into the facility to examine the Veteran.

The Board finds a remand is necessary to afford the Veteran a VA examination at his current place of residence/hospice facility.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Obtain and associate with the claims file all updated VA treatment records.

2.  Arrange for VA examinations to be conducted at the Veteran's current place of residence/hospice facility, either by a provider at the hospice facility, a private fee-based provider, or a VA examiner.  The entire claims file must be made available to the examiner.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report. 

The examiner should diagnose all current lung/respiratory and kidney disorders.

The examiner is requested to review all pertinent records associated with the claims file and offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent):

a)  that any diagnosed lung/respiratory disorder is attributable to the Veteran's in-service exposure to asbestos or is causally or etiologically related to the Veteran's time in service, OR is proximately due to or aggravated by the Veteran's kidney disorder; and,

b)  that any diagnosed kidney disorder is attributable to the Veteran's in-service exposure to asbestos, is causally or etiologically related to the Veteran's time in service, OR is proximately due to or aggravated by the Veteran' s lung/respiratory disorder.

In providing these opinions, the examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).  

If it is not possible to provide the requested opinions without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  

If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

3.  The Veteran is hereby notified that it is his responsibility to report for the examinations scheduled in connection with this REMAND and to cooperate in the development of his case.  

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated.  

If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



